Case 19-16133       Doc 31   Filed 08/28/19 Entered 08/28/19 10:03:56        Desc Main
                               Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                      )   BANKRUPTCY CASE
                                             )
 MEGAN L. LEONARD,                           )   NO.: 19-16133
                                             )
          Debtor.                            )   CHAPTER 13
                                             )
                                             )   JUDGE: JACQUELINE P. COX
                                             )


                               NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON September 9, 2019, at 9:00 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable Jacqueline P.
 Cox, U.S. Bankruptcy Judge, 219 South Dearborn Street, Room 680, Chicago, Illinois
 60604, and shall then and there present the attached Motion and at which time you may
 appear if you so desire.

                                  CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at
 the U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on August 28,
 2019, 2019, with proper postage prepaid.

                                                 McCalla Raymer Leibert
                                                 Pierce, LLC

                                                 /s/Toni Townsend
                                                 Toni Townsend
                                                 ARDC# 6289370

                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-16133        Doc 31     Filed 08/28/19 Entered 08/28/19 10:03:56     Desc Main
                                  Document     Page 2 of 5


                         NOTICE OF MOTION ADDRESSES

 To Trustee:                                          by Electronic Notice through ECF
 Tom Vaughn
 55 E. Monroe Street
 Suite 3850
 Chicago, IL 60603

 To Debtor:                                           Served via U.S. Mail
 Megan L. Leonard
 11154 S Troy St
 Chicago, Il 60655

 To Attorney:                                         by Electronic Notice through ECF
 David M Siegel
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-16133       Doc 31     Filed 08/28/19 Entered 08/28/19 10:03:56           Desc Main
                                   Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
MEGAN L. LEONARD,                               )   NO.: 19-16133
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: JACQUELINE P. COX
                                                )


                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered

on the property located at 11154 S Troy St, Chicago, Illinois 60655 be Modified stating as

follows:

   1.       On June 05, 2019, the above captioned Chapter 13 was filed.

   2.       The above captioned Chapter 13 has not been confirmed.

   3.       Nationstar Mortgage LLC d/b/a Mr. Cooper services the first mortgage lien on the

            property located at 11154 S Troy St, Chicago, Illinois 60655.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to Nationstar Mortgage LLC d/b/a Mr. Cooper.            Post-petition

            payments are $794.67.

   5.       The post-petition mortgage payments are due and owing for July 01, 2019. The

            default to Nationstar Mortgage LLC d/b/a Mr. Cooper is approximately $1,589.34

            through August 2019. Another payment will come due on September 1, 2019 in the

            amount of $794.67.
Case 19-16133     Doc 31     Filed 08/28/19 Entered 08/28/19 10:03:56           Desc Main
                               Document     Page 4 of 5


 6.    Attorney’s fees and costs for this motion are due in the amount of $1,031.00.

 7.    The plan is in material default.

 8.    Nationstar Mortgage LLC d/b/a Mr. Cooper continues to be injured each day it

       remains bound by the Automatic Stay.

 9.    Nationstar Mortgage LLC d/b/a Mr. Cooper is not adequately protected.

 10.   The property located at 11154 S Troy St, Chicago, Illinois 60655 is not necessary for

       the Debtor's reorganization.

 11.   The Debtor has no equity in the property for the benefit of unsecured creditors.

 12.   Nationstar Mortgage LLC d/b/a Mr. Cooper directly or through an agent, has

       possession of the promissory note and held the note at the time of filing of the

       Movant’s Motion for Relief from the Stay.

 13.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 19-16133       Doc 31     Filed 08/28/19 Entered 08/28/19 10:03:56       Desc Main
                                   Document     Page 5 of 5




       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 11154 S Troy St, Chicago, Illinois 60655, be modified and that Bankruptcy

Rule 4001(a)(3) be waived as not applicable, and leave be granted to Nationstar Mortgage LLC

d/b/a Mr. Cooper to proceed with nonbankruptcy remedies including foreclosure, and for such

other and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Toni Townsend
                                                     Toni Townsend
                                                     Illinois Bar No. 6289370
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
